FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Date:June 25, 2012 ALMADEN MINERALS LTD. (Translation of registrant's name into English) 750 West Pender Street, Suite 1103, Vancouver, B.C. Canada V6C 2T8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Description of Exhibit Exhibit Description of Exhibit ALMADEN HITS 25.00 METERS OF 4.22 G/T GOLD AND 15.41 G/T SILVER (4.5 G/T AUEQ) ON MAIN IXTACA ZONE Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Almaden Minerals Ltd. (Registrant) Date: June25, 2012 By: /s/Duane Poliquin Duane Poliquin Chairman
